DETAILED ACTION
Applicant’s Response
Acknowledged is the applicant’s request for reconsideration filed on March 24, 2022. Claims 1-7 and 10-19 are amended.
The applicant contends:
(1) Regarding the drawing objections, the claimed feature of the “overhead transfer flange” need not be depicted for a skilled artisan to understand scope of this feature (p. 11).
(2) Genetti supports the ring carrier (104) on a separator plate (1202) instead of the claimed support technique: the first and third fins. Further, Genetti supports a process kit ring (208) on shelves extending from the sidewalls, whereas claim 1 specifies that the process kit ring carrier supports the process kit ring (pp. 14-15). 
(3) Genetti does not teach the sequence of transferring the ring, as supported by the carrier, via a robot into a wafer processing system (p. 15).
In response,
(1) The examiner disagrees, noting that the specification does not offer any structural description of this feature. The Office does not believe that one of ordinary skill, by virtue of the title alone, would be capable of ascertaining the metes of “overhead transfer flange.”
(2) The examiner acknowledges that Genetti does not address the new material and has withdrawn the previous rejections. In view of further search, new rejections have been applied below.
(3) The aspects of a robot and wafer processing system are external to the scope of the claimed invention, which is narrowly drawn to a “process kit enclosure system” structurally defined by a plurality of walls. As such, the prior art need not explicitly disclose these two elements; rather, the teaching of a process kit enclosure system that is theoretically compatible with the claimed conjunction of a robot and processing system is sufficient to satisfy the threshold for rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Thus, the “overhead transfer flange” must be shown or canceled from claim 10. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “device structure,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “retention device structure” of claim 3;
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The feature of the retention device structure responsible for the functions enumerated by claim 3 is inadequately defined and subject to 112 rejections, below.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention.  As discussed above, “retention device structure” is being interpreted under 112(f), but the specification fails to identify the specific structure necessary to perform the enumerated function of selectively permitting and blocking engagement of the process kit enclosure system with the wafer processing system. Without any disclosure of structure, materials, or acts for performing the function, one cannot conclude the inventor was in possession of the claimed invention. Claim 4 is also rejected under 112(a) by virtue of its dependency to claim 3. 
(The examiner notes that the retention device structure, as recited by claim 2, does not invoke 112f. This is because claim 2 properly enumerates the structures responsible for each function attributed to said retention device structure. Claim 3, however, attributes an additional function to the retention device structure that cannot be achieved by the previously enumerated structures. Thus, because claim 3 does not recite the structure responsible for the elaborated function, interpretation under 112f is warranted. Yet because the specification also fails to identify the structure responsible for executing the functions of claim 3, i.e., blocking and allowing engagement of the process kit enclosure system with the wafer processing system is unknown, rejection under 112a and 112b is further warranted.)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 and its dependents are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claim 3 recites a “retention device structure,” which is being interpreted under 112(f). However, because the written description fails to disclose the corresponding structure, material, or acts for performing the associated function, the structural definition of “retention device structure” is indeterminate. Thus, the claim is indefinite. To advance prosecution, the examiner will accept the prior art disclosure of any mechanism capable of reproducing the associated function as satisfying the contested limitation.
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim stipulates that the first and second support structures “constrain movement” of the carriers and rings “within six degrees of freedom.” Given that there are only six degrees of freedom to begin with, it is unclear how constraining the movement of the carriers and rings to six degrees of freedom is a limiting feature. In other words, six degrees of freedom is a limitation of physics and is not specific to this particular apparatus. Clarification as to the meaning of this phrasing is required. To advance prosecution, the examiner simply notes that any apparatus can satisfy the contested limitation, by definition.
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite. These claims recite first through sixth “approximately horizontal fin[s],” yet it is unclear how these fins relate to the already recited first through fourth fins of claim 1. Do the first through fourth fins of claim 8 further clarify the first through fourth fins of claim 1, or do they codify four additional fins? Clarification is required. To advance prosecution, the examiner will accept the prior art disclosure six horizontal fins, total, as satisfying the contested limitation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarode Vishwanath et al., US 2019/0088531.
Claims 1, 7: Sarode discloses a process kit enclosure system, comprising (Fig. 9):
A plurality of walls (992) that at least partially enclose an interior volume of the process kit enclosure [0076];
A first support structure (991) comprising first and second horizontal fins (994);
A second support structure (991’) comprising third and fourth horizontal fins (994’);
Wherein the first and third fins support a first process kit ring carrier (213) which, in turn, supports a first process kit ring (110);
Wherein the second and fourth fins support a second process kit ring carrier (213’) which, in turn, supports a second process kit ring (110’);
A front interface coupled to one or more of the plurality of walls [0077].
Lastly, the final paragraph of claim 1 recites the features of a “wafer processing system” and a “robot,” both of which are external to the purview of the process kit enclosure system. As such, Sarode’s device must simply demonstrate the theoretical capacity to functionally couple with these two features in the manner claimed in order to satisfy the threshold for rejection. Because Sarode’s process kit enclosure is capable of both interfacing with a wafer processing system, if properly situated, and receiving the ingress of a robot, these limitations are anticipated.
Claim 5: Any of the support structures can be taken as a means of identification.
Claim 8: The examiner considers Sarode’s support structures to be “combed” in that their fins imbue a toothed-type structure. Further, the placement of the ring carriers is a matter of intended use – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647). An operator can simply position them accordingly. 
Claim 9: Sarode’s enclosure system is capable of accommodating a wafer, whereby expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)). As shown by Figure 9, Sarode discloses first through sixth horizontal fins.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarode in view of Wong et al., US 2018/0019142.
Claim 2: Sarode does not address the feature of a retention device. Wong, though, provides a rod with horizontal fins (1135), i.e., the “retention device,” on the front door of an enclosure system to secure the kit rings disposed inside ([0167]; Fig. 17F). It would have been obvious to incorporate a retention device within Sarode’s process kit to achieve the predictable result of enhancing the security of the rings during transport. 
Claims 3-4: As Wong’s retention device is disposed within a hinged door, said device is “rotatable” to both the secured and unsecured positions.
Claim 6: Sarode is silent regarding the claimed feature of a transparent window. In supplementation, Wong integrates a transparent window in the backside of the pod to permit users to visually assess the holding status of the rings therein [0164]. It would have been obvious to the skilled artisan to incorporate a window within Sarode’s process kit to enable facile assessment without having to open the enclosure.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sarode in view of Genetti et al., US 2017/0113355.
Sarode shows a schematic of the cassette in Figure 9, but is silent regarding the feature of side handles. In supplementation, as delineated by Figure 11, Genetti discloses a process kit enclosure provided with side handles, whereby one of said handles may be taken as the “overhead transfer flange.” It would have been obvious to the skilled artisan affix handles to Sarode’s cassette to achieve the predictable result of facilitating its transport.
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Inoue, US 2013/0341239. As shown by Figures 1-3, Inoue teaches a process kit enclosure system comprising a plurality of fins which support a carrier (22A) that, in turn, supports a workpiece (26) [0016].
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716